ACCEPTED
                                                                                                         03-14-00713-CV
                                                                                                                 6243354
                                                                                              THIRD COURT OF APPEALS
                                                                                                         AUSTIN, TEXAS
                                                                                                    7/27/2015 5:24:45 PM
                                                                                                       JEFFREY D. KYLE
                                                                                                                  CLERK
                             MlRrrxs,   ToDD, LnoNtnn, T^lYlon &         Aslnrcn
                                           A GENERAL P,qRTUERSHTP
Jnvps F. MAnt¡¡rs.                                                                   Avm¡on   G.   TAvlon
                                        301 CoNGRESSAVENUE, Sutre 1950           RECEIVED
KELLIH. TODD                                                                       D.axrsr,Le V,IN
                                                                                                 Aru,RIcn
                                             AUSTIN, TEXAS 7870I            3rd COURTALLEGRAD,
                                                                                         OF APPEALS  HILL
LAcYL. L¡ouRRn
                                                 (st2) s42-98e8                 AUSTIN, TEXAS
Attorneys at Law                               FAx(512) 542-9899                        Attorneys at Law
                                                                            7/27/2015 5:24:45 PM
*Board Certified in Tax Law                  www.textaxla\il.com
                                                                              JEFFREY D. KYLE
Texæ Board ofLegal Specialization
                                                                                    Clerk
E-MAIL: ataylor@textaxlaw.com


                                             July 27,2oLs


Via Electronic Filing
Court of Appeals, Third District of Texas
Attn: Jeffrey Kyle, Clerk
Price Daniel Sr. Building
2o9 West r4tt' Street, Room tot
Austin, Texas 787ot


          Re:        Court of Appeals Number: o3-14-oo7B-CV
                     Trial Court Number: D-r-GN-12-oo1g16

                     Glenn Hegar, et aL u. CGG Veritas Seraices (U.5.), Inc.


Dear Mr. Kyle:

                        that I will be out of the office for a professional
          Please be advised
commitment from October L2-rg,2o1b. Accordingly, I respectfully request
that the Court not schedule oral argument in the above-referenced matter
on October t4, 2o1S. Should you have any questions or need any
additional information, please do not hesitate to contact me. Thank you for
your attention to this matter.
Third Court of Appeals
July 27,2015
Page2


                                   Sincerely



                                   By:
                                         Amanda G. Taylor


AGT: san

cc:    Joseph D. Hughes, via electronic mail
       Charles Eldred, via electronic mail